Citation Nr: 0006129	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1948, from August 1950 to October 1952, from January 1953 to 
November 1954, from January 1955 to May 1955, and from 
January 1960 to September 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for left ear hearing loss.  During the pendency of 
the appeal, a September 1999 rating decision granted service 
connection for left ear hearing loss, evaluated as 
noncompensably disabling.  The veteran was notified and did 
not file a notice of disagreement.  Therefore, the issues of 
any higher evaluation for this disorder is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  

This case was previously before the Board and was remanded to 
the RO in February 1998. 


FINDING OF FACT

The veteran has failed to submit evidence to justify a belief 
by a fair and impartial individual that a claim for service 
connection for right ear hearing loss is plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for right ear hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that on examinations dated 
from March 1948 to June 1961, the veteran's hearing acuity 
was evaluated as 15/15 for spoken voice and for whispered 
voice in the right ear.  On audiometric testing in May 1968, 
pure tone thresholds were 0, 0, -5, -5, and 15 decibels in 
the right ear at the 500, 1000, 2000, 3000 and 4000 Hertz 
(Hz) levels, respectively.  On pre-retirement examination in 
January 1970, audiometric testing revealed pure tone 
threshold levels in the right ear of 30, 15, 10, and 10 at 
the 500, 1000, 2000 and 3000 Hz levels, respectively.  

A private medical record dated in April 1995 contains a 
diagnosis of diminished hearing.  

In December 1996, the veteran testified that his hearing loss 
was first noted in the 1950's.  He felt that his hearing loss 
was the result of exposure to loud noises in service, such as 
gun fire and whistles from diesel engines.  He stated that he 
was unable to distinguish the direction of noises and 
misunderstood voices.  See December 1996 hearing transcript.  

On VA audiological evaluation in April 1998, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
35







Speech recognition was 96 percent in the right ear.  The 
diagnosis regarding the right ear was normal hearing through 
2000 Hz, mild sensorineural hearing loss above 2000 Hz, and 
normal middle ear function.  

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The threshold question that must be resolved with regard in 
this appeal is whether the veteran has presented evidence of 
well-grounded claims for service connection.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability  and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v 
Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Crucially, the record does not disclose medical evidence of 
current right ear hearing loss disability.  Although an April 
1995 private treatment record indicates a diagnosis of 
diminished hearing, and although the December 1996 VA 
audiology examination report reflects mild sensorineural 
hearing loss above 2000 Hz, these reports do not reflect a 
hearing loss disability within applicable VA standards.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (explaining 
that 38 C.F.R. § 3.385 prohibits a finding of a hearing 
disability where the requirements of that section have not 
been met).  There is no additional evidence to support the 
veteran's claim that he has a hearing loss disability in the 
right ear.  The veteran's most recent medical examination 
indicates that he does not presently have a right ear hearing 
loss disability in accordance with § 3.385, and he has not 
produced any medical evidence to show that he has such a 
disability.  Id. at 159 (Section 3.385 "operates to 
establish when a measured hearing loss is not a 'disability. 
. .'") (emphasis in original); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).  Thus, in the 
absence of a presently existing right ear hearing loss 
disability, which can be related to service, there is no 
plausible claim.  See Brock v. Brown, 10 Vet. App. 155, 160 
91997) (citing Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)); Caluza and Savage, both supra.  Therefore, the claim 
for service connection for right ear hearing loss must be 
denied as not well grounded.

Since the veteran has failed to submit evidence in support of 
a plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

As the foregoing explains the need for competent medical 
evidence of a current disability, and competent medical 
evidence linking that disability to the veteran's period of 
active duty service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

